865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas EPPS, Petitioner-Appellant,v.Denwood W. INSLEY, Sheriff;  Dixon L. Foster;  B.F. Cook,Respondents- Appellees.
No. 88-7772.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 2, 1988.Decided:  Jan. 9, 1989.Rehearing Denied Feb. 21, 1989.

Thomas Epps, appellant pro se.
Before MURNAGHAN, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Thomas Epps seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Epps v. Insley, C/A No. 88-965-AM (E.D.Va. Sept. 12, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 To the extent Epps seeks monetary relief pursuant to 42 U.S.C. Sec. 1983, his complaint is properly subject to dismissal under 28 U.S.C. Sec. 1915(d), as Epps fails to allege any facts in support of his conclusory allegations